Citation Nr: 0505988	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for an anxiety disorder with a 
depressive disorder, not otherwise specified, from December 
17, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1987.  He also performed extensive service with the 
reserve for which he is eligible to receive retirement pay at 
age 60.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In a February 2003 rating 
decision, the RO granted service connection for an anxiety 
disorder, and assigned a 30 percent rating, effective from 
December 17, 2001.  The veteran appealed.  

In a March 2004 rating decision, the RO increased the rating 
to 70 percent, effective from August 25, 2003.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran has a continuing appeal of the ratings 
assigned for his psychiatric disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Between December 17, 2001 and April 14, 2003, the 
veteran's anxiety disorder with a depressive disorder, not 
otherwise specified, produced difficulty in establishing and 
maintaining effective work and social relationships.

3.  Since April 15, 2003, the veteran's anxiety disorder with 
a depressive disorder, not otherwise specified, has been 
productive of total occupational impairment.


CONCLUSIONS OF LAW

1.  Between December 17, 2001 and April 14, 2003, the 
veteran's anxiety disorder with a depressive disorder, not 
otherwise specified, met the criteria for a 50 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 (2004).

2.  Since April 15, 2003, the veteran's anxiety disorder with 
a depressive disorder, not otherwise specified, has met the 
criteria for a 100 percent evaluation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a March 2002 letter, the RO informed the 
veteran and his representative of the type of evidence needed 
to support his initial service connection claim.  The RO did 
not subsequently issue an additional letter notifying the 
veteran of the duties of each party in substantiating a claim 
of entitlement to a disability rating higher than the rating 
assigned in an initial rating decision.  VA's General Counsel 
has issued a binding opinion, however, that VA is not 
required to issue such an additional letter.  VAOPGCPREC 8-
03; 69 Fed. Reg. 25,180 (2004).  Hence, the Board is 
obligated to find that the appellant has been provided full 
notice under the VCAA.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained, and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for VA examinations, and he was seen for those studies 
in 2002 and 2003.  The veteran was asked in March 2002 to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the July 2003 statement of 
the case, and supplemental statements of the case issued in 
August 2003, March 2004, and July 2004, what evidence had 
been received.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  VA's duty to assist has been fulfilled.

Fourth, the Court has held that a claimant is entitled to 
VCAA notice prior to initial adjudication of a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA met 
that notice requirement when the RO issued the veteran a VCAA 
letter in March 2002, prior to the adverse rating decision.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Ratings for Psychiatric Disorder

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial rating 
assigned to the anxiety disorder with a depressive disorder, 
not otherwise specified.  His appeal continued after the RO 
assigned a higher rating effective from a later date.  The 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider what ratings are warranted throughout that 
period.

The RO has evaluated the disorder, claimed as post-traumatic 
stress disorder (PTSD), under 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 and 9413.  The VA rating schedule includes a 
rating formula for mental disorders, see  38 C.F.R. § 4.130, 
which provides as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

38 C.F.R. § 4.130.

The RO established service connection for an anxiety disorder 
with a depressive disorder not otherwise specified.  In this 
regard, in 1986, the veteran underwent a random urinalysis 
which was positive for indicating that he used a controlled 
substance.  The veteran was thereafter charged with illegal 
drug use, was brought up on charges for a court martial, but 
found not guilty at trial.  Despite the acquittal, the 
veteran reports that in-service he was still treated 
extremely harshly, unjustly, and that supervisors threatened 
him.  He reports that those events have had a powerfully 
negative effect on him, and that he has continued to 
experience emotional and psychological problems since.

The veteran had a mental health consultation at a VA facility 
in December 2001.  He reported having stress, anxiety, 
nightmares, and shaking since the accusations and trial 
during service.  He indicated that he had almost daily 
episodes of nervousness, tremors, diaphoresis, chest 
tightness, and nausea.  He stated that such episodes lasted 
one to two hours.  The examiner's impression was anxiety.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.

The veteran had a mental health assessment at a county 
facility in January 2002.  He reported nervousness, anger, 
and problems dealing with people.  He stated that he had 
experienced those problems for about fifteen years, since 
being wrongly accused of using drugs.  The veteran reported 
symptoms including sadness, tearfulness, irritability, anger 
outbursts, and nightmares.  He reported nervousness, 
shakiness, sweating, and shortness of breath.  He did not 
have thought impairments or memory impairment.  He reported 
no history of violence, and he did not report suicidal or 
homicidal ideation.  He related that his sleep was disturbed, 
and that he woke up many times at night.  He stated that 
there were times when he could not eat.  He reported frequent 
trouble maintaining employment because of his symptoms.

The veteran indicated that he was unemployed, having been 
laid off one year earlier.  He reported a history of thirteen 
years of employment in manufacturing.  He stated that he 
lived with his wife and two children, and that he was close 
to his siblings.

The examining psychiatrist found that the veteran was 
cooperative, with normal speech and linear thought process.  
The examiner noted that the veteran reported some anxiety.  
The veteran's affect was almost full range.  There were no 
hallucinations or delusions, and no evidence of suicidal or 
homicidal ideation.  Judgment and insight were fair.  The 
impressions were impulse control disorder, chronic adjustment 
disorder with depressed and anxious mood, and post-traumatic 
stress disorder (PTSD).  The examiner prescribed medication 
for depressive and anxiety symptoms.

Notes in the claims file reflect that the veteran received 
ongoing VA mental health outpatient treatment, including 
medication, in 2002 through 2004.

In January 2002 and May 2002, VA received statements from 
several of the veteran's family members and friends.  The 
writers related behavior they had observed in the veteran, 
including severe sleep disturbances, irritability, angry 
outbursts, nervousness, and shaking.  The veteran's wife 
wrote in January 2002 that she had left him for a short time 
in June 2001, because of his violence toward her during 
nightmares.

On VA psychiatric examination in September 2002, the veteran 
reported that he continued to feel anxious, angry, and 
depressed.  He indicated that he had changed from being 
sociable to isolating himself.  He related that he had 
nightmares, and that he feared having a nervous breakdown.  
He indicated that he lived with his wife and child, and that 
he was still unemployed.  He reported that he felt worthless 
and had low self-confidence.  He stated that he was not 
homicidal or suicidal, but that he had been in the past. The 
examiner observed that the veteran was cooperative and 
logical, with normal speech and thought content.  The 
examiner found that the veteran's affect showed moderate 
anxiety and mild depression.  His judgment was good.  The 
examiner's impression was generalized anxiety disorder, 
secondary to the drug use accusation and ensuing events 
during service.  A GAF score of 50 was assigned.

In an October 2002 VA psychological evaluation for possible 
PTSD, the veteran described the actions of others that made 
him feel threatened during and following the court martial 
trial.  He reported having intrusive recollections, 
nightmares, fleeting dissociative flashbacks, severe 
psychological distress, and episodes once or twice per week 
of moderate physiological reactivity to trauma-related cues.  
He reported severely reduced interest in activities, 
detachment from others, and emotional numbness.  He reported 
having hypervigilance, intense startle reactions, difficulty 
concentrating, and angry outbursts.  He reported episodes of 
feeling in a daze.  The veteran's clinical scale suggested 
that he may be having recurrent thoughts of suicide but the 
appellant denied suicidal ideation.  The examiner found that 
the veteran met the criteria for PTSD, and a recurrent major 
depressive disorder.  A GAF score of 45 was assigned.

VA mental health outpatient treatment notes from April 15, 
2003 reflect the veteran's report of a significant increase 
in anger.  He reported vague homicidal ideation, and an 
incident of domestic violence.  He indicated that he was 
working, and that he had been written up at work for his 
temper.  A treating psychiatrist listed a GAF score of 40.

VA outpatient mental health treatment notes from August 25, 
2003, reflect the veteran's report of worsened psychiatric 
symptoms.  He stated that his anger outbursts were worse, and 
that his wife had left.  He indicated that he slept three to 
four hours per night, and had nightmares four times per week.  
He reported having homicidal ideas at times, but no intent.  
He acknowledged some violence toward his wife, and denied 
violence toward his children.  He stated that his psychiatric 
symptoms were significantly impairing his ability to work.  
The treating psychiatrist found that the veteran's affect was 
anxious, and that his thought process was coherent.  The 
psychiatrist noted that the veteran reported no auditory or 
visual hallucinations.  She stated that the veteran might be 
at some chronic risk due to impulsivity, but that he did not 
appear to be in imminent danger of harm to himself or others.  
The psychiatrist assigned a GAF score of 40.

At a November 2003 VA psychiatric examination the veteran 
indicated that he continued on medication for his psychiatric 
disorder.  He stated that he lived alone, since his wife had 
left him because of his angry moods and behavior.  He 
reported that he was not working regularly.  He related that 
he spent most of his time sitting around his house.  Mental 
status examination revealed that the veteran was cooperative, 
with normal speech and thought content.  There were no signs 
of hallucinations, delusions, paranoia or ideas of reference.  
The veteran reported some suicidal thoughts, and he related 
having nightmares and waking up anxious.  He indicated 
feeling isolated and withdrawn.  His affect was depressed, 
tearful, and very anxious.  The diagnoses were generalized 
anxiety disorder, and depression, not otherwise specified.  
The examiner assigned a GAF score of 40.

VA mental health outpatient treatment notes from May 2004 
reflect that the veteran lost his job after pushing and 
threatening to beat up people at work.  He indicated that at 
work he had flashbacks when in a crowd of people.  He 
reported one to three episodes per week of physical outbursts 
of anger, such as hitting walls, kicking and throwing things, 
and slamming doors.  He indicated that he had become quite 
isolative.  The examiner noted that the veteran's mood was 
"down," his affect was constricted, his thought content 
included passive suicidal ideas, and his thought process was 
circumstantial at times.  The veteran's judgment was fair but 
limited when angry.  The veteran was judged to be grossly 
oriented.  The veteran did not appear to be able to hold a 
job due to outbursts of anger and physical aggression.  The 
examiner assigned a GAF score of 40.  The veteran was 
scheduled to attend anger management therapy.

In a June 2004 outpatient session, the veteran reported 
ongoing severe tension and anger outbursts, with some 
reduction in active stress due to the absence of job stress 
since losing his job.  The veteran was oriented, and showed 
no signs of a formal thought disorder.  A treating social 
worker assigned a GAF score of 51.  On psychiatric follow-up 
in June 2004, the veteran reported a terrible mood, with 
passive suicidal ideas at times.  The treating psychiatrist 
assigned a GAF score of 40.  The psychiatrist reported that 
the veteran might be at some chronic risk due to impulsivity, 
but that he did not appear to be in imminent danger of harm 
to himself or others.  Thought content included passive 
suicidal ideation at times.

Service connection and an initial 30 percent rating for the 
veteran's psychiatric disorder were effective December 17, 
2001.  In late 2001 and into 2002, the evidence shows a 
disability picture that included near daily periods of 
physical symptoms, such as shaking, related to anxiety.  
There were reports of irritability and anger outbursts that 
negatively affected the veteran's interactions in family and 
work settings.  After a reported layoff in 2000 or 2001, it 
does not appear that the veteran obtained regular employment 
in 2002.  In the period beginning with the effective date of 
service connection, the veteran's psychiatric symptoms, 
including mood disturbances and impulse control problems, 
impaired his occupational and social functioning to an extent 
consistent with the criteria for a 50 percent rating.  The 
Board finds that a 50 percent rating is warranted from the 
effective date of service connection, December 17, 2001.  
Such a rating is consistent with the December 2001 GAF score 
of 60, and the September 2002 GAF score of 50.

The evidence from 2001 through April 14, 2003, does not show 
psychiatric manifestations such as suicidal ideation, near-
continuous panic, violence, disorientation, or inability to 
maintain relationships.  Thus, the veteran's psychiatric 
disability did not reach a level that would warrant a 70 
percent rating during that period.

Effective from August 25, 2003, the RO granted a rating of 70 
percent for the veteran's psychiatric disorder.  Notably, 
however, evidence dating from April 15, 2003 includes reports 
of violence, suicidal and homicidal ideation, and an 
increasingly severe impairment of impulse control, with 
resulting loss of employment and breakdown of family 
relationships.  Moreover, beginning on April 15, 2003, the 
record shows that the appellant was consistently assigned a 
GAF score of 40 which is indicative of an inability to work 
due to psychiatric impairment.  As these symptoms show total 
occupational impairment, the Board finds that a 100 percent 
schedular evaluation is in order from April 15, 2003. 


ORDER

A 50 percent disability rating for an anxiety disorder with a 
depressive disorder, not otherwise specified, is granted, 
from December 17, 2001 to April 14, 2003, subject to the laws 
and regulations governing the award of monetary benefits..

A 100 percent disability rating for an anxiety disorder with 
a depressive disorder, not otherwise specified, for the 
period from April 15, 2003 is granted, subject to the laws 
and regulations governing the award of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


